

	

		II

		109th CONGRESS

		1st Session

		S. 2021

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  establish in the Department of Veterans Affairs an Office of National Veterans

		  Sports Programs and Special Events.

	

	

		1.Short titleThis Act may be cited as the

			 Disabled Veterans Sports and Special

			 Events Promotion Act of 2005.

		2.Department of Veterans

			 Affairs Office of National Veterans Sports Programs and Special Events

			(a)Establishment of

			 Office of National Veterans Sports Programs and Special EventsChapter 3 of title 38, United States Code,

			 is amended by adding at the end the following new section:

				

					321.Office of National

				Veterans Sports Programs and Special Events

						(a)There is in the Department an Office of

				National Veterans Sports Programs and Special Events. There is at the head of

				the Office a Director.

						(b)Subject to the direction of the Secretary,

				the Director—

							(1)shall establish and carry out qualifying

				programs and events;

							(2)may provide for sponsorship by the

				Department of qualifying programs and events;

							(3)may provide for, facilitate, and encourage

				participation by disabled veterans in qualifying programs and events;

				and

							(4)shall cooperate with the United States

				Olympic Committee and its subsidiaries to promote the participation of disabled

				veterans in sporting events sponsored by the United States Olympic Committee

				and its subsidiaries.

							(c)For purposes of this section, the term

				qualifying program or event means a sports program or other event

				in which veterans with disabilities participate that is approved by the

				Secretary as being consistent with the goals and missions of the

				Department.

						.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of such chapter is amended by adding at the end the

			 following new item:

				

					

						321. Office of

				National Veterans Sports Programs and Special

				Events.

					

					.

			

